Citation Nr: 0830807	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision by the Huntington, West Virginia, 
Regional Office (RO), and from December 2002 and April 2003 
decisions by the Roanoke, Virginia, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC. VA will notify you if further 
action is required on your part.


REMAND

In February 2004, the Board issued a decision denying 
entitlement to service connection for right and left knee 
disabilities, and a compensable rating for bilateral hearing 
loss.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), and in a November 2005 
Order, the Court affirmed that part of the decision which 
denied a compensable rating for a bilateral hearing loss; and 
vacated and remanded that part of the decision which denied 
service connection for right and left knee disabilities for 
compliance with the notice-content requirement of the VCAA.  
Regarding the a right and a left knee disability claim the 
Court found that the Board erred in concluding that VA 
complied with the notice and duty provisions of the VCAA.  

The veteran appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court), and in February 2008 the Federal Circuit 
Court summarily affirmed the Court's decision.  The case has 
now been returned to the Board for compliance with the 
Court's November 2005 Order.

Accordingly, the case is REMANDED for the following action:

1. The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008) and 38 
C.F.R. § 3.159(b) (2007), that includes 
an explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claims on appeal. 

2. The RO should obtain all additional 
records pertaining to treatment provided 
for right and left knee disorders since 
February 2004.  All records secured must 
be associated with the claims file. If 
any identified VA records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file. The veteran is to be 
notified in writing, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

3. Upon completion of the requested 
development, the RO should review the 
record for any competent evidence linking 
the claimed bilateral knee disorders and 
the appellant's active duty service. If 
and only if a positive opinion has been 
submitted, then the RO is to schedule the 
veteran for an orthopedic examination 
pertaining to his claimed right and left 
knee disabilities. The claims folders and 
a copy of this Remand must be made 
available for the examiner to review. Any 
tests deemed necessary should be 
accomplished. The VA examiner is to 
provide a comprehensive diagnosis of any 
current disability affecting either knee. 
Following the examination, the physician 
must address whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that one or both knee disorders 
are causally related to his military 
service, including consideration of the 
veteran's own assertions in regard to any 
in-service injury. A complete rationale 
must be provided for any opinion offered. 
If the VA examiner concludes that an 
opinion cannot be offered without 
engaging in speculation then she/he 
should indicate this.

4. The RO should review any medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand. If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5. The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2007). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

7. Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for right and left knee 
disabilities. If the benefits are not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


